MEMORANDUM **
Adrian Martinez Perez, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ order dismissing his appeal from an immigration judge’s decision denying his application for cancellation of removal. We dismiss the petition for review.
We lack jurisdiction to review the agency’s discretionary determination that Martinez Perez failed to show exceptional and extremely unusual hardship to a qualifying relative. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005).
Martinez Perez’s contention that the agency violated due process by disregarding his evidence of hardship is unsupported by the record and therefore does not amount to a colorable constitutional claim. Id.
Martinez Perez’s motion to file an untimely reply brief is granted. The Clerk shall file the brief received on November 7, 2007.
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.